Citation Nr: 0500814	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to 
determine whether the character of the appellant's 
discharge is a bar to entitlement to Department of 
Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The appellant served on active duty from January 15, 
1962, through June 28, 1964, and from June 29, 1964, 
through February 19, 1965.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision letter 
from the VA Regional Office (RO) in Cleveland, Ohio.  
That letter stated that more than one year earlier, he 
had been notified that the character of his discharge 
barred him from receiving VA benefits.  


FINDINGS OF FACT

1.  In an unappealed administrative decision, dated in 
December 1990, the RO found that the character of the 
appellant's discharge was a bar to entitlement to VA 
compensation benefits.

2.  Evidence received since the December 1990 
administrative decision includes official service 
department records not previously on file as well as 
evidence associated with the appellant's 1991 claim for 
the correction of his military records.  

3.  The appellant received an other than honorable 
discharge after one continuous period of service from 
January 15, 1962, through February 19, 1965.

4.  The appellant's multiple violations of the Uniform 
Code of Military Justice (UCMJ) in service constituted a 
pattern of willful and persistent misconduct.

5.  The appellant was not insane at the time he committed 
the offenses in service. 




CONCLUSIONS OF LAW

1.  The criteria have been met to reopen the claim that 
the character of the appellant's discharge is not a bar 
to entitlement to VA compensation benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The appellant does not meet the character of 
discharge requirements for VA compensation benefits for 
disability incurred or aggravated during his period of 
active military service from January 15, 1962, through 
February 19, 1965.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 
5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.13, 3.159, 
3.354 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A review of the evidence discloses that on several 
occasions, the appellant has claimed entitlement to 
service connection for hearing loss disability, the last 
time in February 1990.  

Evidence on file in February 1990 consisted of the 
appellant's service personnel records; his service 
medical records; an August 1965 letter from the 
appellant's mother; and the report of an examination 
performed by the VA in April 1990.  Such information 
indicated that the appellant had two periods of service:  
one from January 15, 1962, through June 28, 1964, and one 
from June 29, 1964, through February 19, 1965.  After the 
first period of service, the appellant received an 
honorable discharge; and after the second period of 
service he received an other than honorable discharge.  
It was further indicated that he had appeared before a 
Board of Officers in February 1965.

In an administrative decision, issued in December 1990, 
the RO found that the appellant had had one continuous 
period of service from January 15, 1962, through February 
19, 1965.  The RO also found that due to a pattern of 
persistent and willful misconduct, the appellant had been 
discharged from the service under other than honorable 
conditions.  Therefore, the RO concluded that the 
appellant's service was under dishonorable conditions and 
that he was thus barred from entitlement to VA benefits.  
The appellant was notified of that decision, as well as 
his appellate rights; however, a notice of disagreement 
(NOD) was not received with which to initiate the 
appellate process.  Therefore, that decision became final 
under the law and regulations then in effect.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1990).  

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When a appellant seeks to reopen a final decision based 
on new and material evidence, the Board must first 
determine whether the appellant has, in fact, presented 
new and material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence which has not 
previously been submitted to VA decision makers.  
Material evidence means evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency 
of original jurisdiction.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
VA.  Also included are corrections by the service 
department of former errors of commission or omission in 
the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from 
the service department must be supported adequately by 
medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156(a).

Evidence received by the VA since the RO's December 1990 
administrative decision consists of additional service 
department records, such as those reflecting an offense 
committed by the appellant in July 1963 and those 
associated with the appellant's 1991 application to the 
Army Board of Correction for Military Records.  Inasmuch 
as these are official service department records, the 
appellant's claim that the character of his discharge is 
a bar to entitlement to VA benefits is reopened; and the 
administrative decision of December 1990 is no longer 
final.  To the extent indicated, the appeal is granted.

In light of the foregoing, the Board may consider the 
question of whether the character of the appellant's 
discharge is a bar to entitlement to VA compensation 
benefits.  Prior to consideration of that question, 
however, the Board must ensure that the VA has fulfilled 
its statutory duty to assist the appellant in the 
development of his claim.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

II.  Duty to Assist

In accordance with its statutory duty to assist the 
appellant in the development of his claim, the VA must 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In 
particular, the RO must ensure that the appellant has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the appellant is expected 
to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give 
the VA everything he has pertaining to his claims.

By virtue of information contained in a September 2003 
letter, the RO informed the appellant that it would 
develop all relevant evidence in the custody of a federal 
department or agency; private records and lay or other 
evidence; and that it would examine him or obtain a 
medical opinion if necessary to his claim of entitlement 
to VA compensation benefits.  

The RO noted, however, that prior to such development, 
the appellant had to submit evidence that would show that 
his discharge from service met the basic requirements for 
entitlement to VA benefits.  The RO further noted that 
since his claim had been previously denied on the basis 
that he did not have the requisite character of 
discharge, he would have to submit new and material 
evidence to show that his discharge had been under 
conditions other than dishonorable.  

The VA told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  Finally, the RO provided the 
appellant of the text of 38 C.F.R. §§ 3.12 and 3.13, the 
regulations applicable to the character of an appellant's 
discharge and discharge to change status, respectively.  

The RO mailed a courtesy copy of the September 2003 duty 
to assist letter to the appellant's representative.

In a letter, dated in November 2003, the RO reminded the 
appellant of the time frame for submitting evidence 
concerning the character of his discharge.  The RO again 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer 
site, and address where he could get additional 
information.  The RO also mailed a courtesy copy of the 
November 2003 letter to the appellant's representative.

In addition to the September 2003 letter, the appellant 
was provided a Statement of the Case (SOC) in October 
2002, and a Supplemental Statement of the Case (SSOC), in 
April 2004.  They further notified the appellant and his 
representative of the evidence necessary to substantiate 
his claims of entitlement to VA compensation benefits.  
Indeed, they set forth the relevant text of 38 U.S.C.A. 
§§ 5103 and 5103A and 38 C.F.R. §§ 3.12, 3.13, and 3.159.  
The SOC and the SSOC also identified the evidence that 
had been received by the RO.  

The following evidence has been received in support of 
the appellant's appeal:  the appellant's service medical 
records; the appellant's service personnel records; the 
August 1965 letter from the appellant's mother; and the 
report of the examination performed by the VA in April 
1990.  

In October 2004, the appellant was scheduled to have a 
videoconference hearing before a Board Veterans Law 
Judge; however, that same month, he withdrew his request 
for a hearing before the Board.  The VA has received no 
further requests for a hearing, either before the Board 
or before the RO.

After reviewing the record, the Board finds that the RO 
has met its duty to assist the appellant in the 
development of evidence to support the claim.  It appears 
that all relevant evidence identified by the appellant 
has been obtained and associated with the claims folder.  
In this regard, he has not identified any further 
outstanding evidence (that has not been sought by the VA) 
relevant to the issue of whether the character of his 
discharge is a bar to entitlement to VA compensation 
benefits.  As such, there is no reasonable possibility 
that further development would lead to any additional 
relevant evidence with respect to those issues or be 
helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the 
VA's statutory duty to assist the appellant in the 
development of his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an 
unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with 
no benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
appellant due to a failure to assist him in the 
development of his claims.  Indeed, the RO has already 
conducted a de novo review of the evidence and continued 
to find the character of the appellant's discharge a bar 
to VA benefits (see the SSOC issued in April 2004).  
Therefore, the Board will proceed to the merits of the 
issue of whether the character of his discharge is a bar 
to entitlement to VA compensation benefits.  

III.  Facts and Analysis

The appellant contends that he has had two periods of 
service:  the first from January 15, 1962, through June 
28, 1964, and the second from June 29, 1964, through 
February 19, 1965.  While he acknowledges that he was 
discharged from the second period of service under other 
than honorable conditions, he maintains that his first 
period of service was honorable.  He contends that his 
hearing loss disability is the result of disease or 
injury incurred during his first period of service and 
that he should, therefore, be eligible for VA benefits.  

VA compensation benefits are paid to veterans for 
disability incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  By definition, veterans are those who 
serve in the active military, naval, or air service, and 
who are discharged or released under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  Discharge or release includes the satisfactory 
completion of that period of service to which the 
individual was obligated at the time of his entry into 
service (emphasis added).  38 U.S.C.A. § 101(18) (West 
2002).  A discharge to reenlist is a conditional 
discharge, if issued during peacetime service prior to 
the date the appellant was eligible for an unconditional 
discharge or during the Vietnam era.  38 C.F.R. 
§ 3.13(a)(3).  

The appellant's service personnel records (DA Form 20) 
show that he initially enlisted in service on January 
15, 1962, for a period of three years.  That period was 
thus scheduled to end in January 1965.  From January 15, 
1962, to August 5, 1964, the appellant's period of 
enlistment was considered peacetime service.  The period 
from August 5, 1964, through the end of his scheduled 
enlistment in January 1965 was during the Vietnam era.  
38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(e) 
(2004).  

On June 28, 1964, the appellant was discharged to 
reenlist.  Although the period of service from January 
15, 1962, through June 28, 1964, was considered 
honorable, the appellant had not completed the three 
year period for which he had initially enlisted.  
Inasmuch as he was not eligible for a complete discharge 
on June 28, 1964, the character of his service must be 
determined by the type of discharge he received on 
February 19, 1965, that is, other than honorable.

As noted above, VA compensation benefits are payable to 
former service members only if their discharge is other 
than dishonorable.  38 C.F.R. § 3.12(a).  The question 
then is whether the appellant's other than honorable 
service is considered other than dishonorable.  If so, 
he would be eligible for VA compensation benefits.

A discharge under other than honorable conditions is 
considered dishonorable if it was issued due to 
persistent or willful misconduct.  A discharge because of 
a minor offense will not, however, be considered willful 
and persistent misconduct if the service was otherwise 
honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d)(4).  

In this case, the appellant was given an other than 
honorable discharge due to several offenses.  His service 
personnel records (DA Form 20 and disciplinary records) 
show that he accepted non-judicial punishment (Article 
15) for each of the following offenses:  1) In April 
1963, without proper authority, he failed to go to his 
appointed place of duty, 2) in July 1963, without proper 
authority, he failed to go to his appointed place of 
duty; and 3) in November 1963, without proper authority, 
he left his organization for several hours, a violation 
of Article 86 of the UCMJ.  His service personnel records 
also show that he was convicted by a Special Court 
Martial for a November 1963 act of disrespect toward his 
superior non-commissioned officer for being AWOL on or 
about the period from November 27 to November 28, 1963, 
inclusive.  He was also convicted by a Special Court 
Martial for being AWOL on or about the period from 
September 4, 1964, to October 15, 1964, inclusive and the 
period from October 31, 1964, to December 12, 1964 
(inclusive).  He was apparently confined by military 
authorities from December 1964 to February 1965.

In February 1965, during a hearing before a board of 
officers and in conjunction with a January 1991 
application to correct his military records, family 
problems were cited as the reason the appellant went AWOL 
from September 4, 1964, to October 15, 1964; and from 
October 31, 1964, to December 12, 1964.  In the first 
instance, he stated that he had requested a leave 
extension.  In the second instance, he stated that he 
left his unit to be with his injured wife.  He, 
therefore, maintained that those periods of AWOL should 
not be held against him.  

The appellant's contentions notwithstanding, it must be 
noted that during his Court Martial, he pled guilty to 
being AWOL for the periods from September 4, 1964, to 
October 15, 1964; and from October 31, 1964, to 
December 12, 1964.  Such a plea is tantamount to an 
admission of willful misconduct.  Moreover, he has cited 
no compelling evidence that documents that he was unable 
to seek assistance for his problems.  Indeed, the 
evidence suggests that he did not follow the appropriate 
procedures for obtaining emergency leave in either case.  
Moreover, during his hearing before the Board of Officers 
he acknowledged that he had no excuse for a lot of those 
days he was AWOL.  

Even if the periods of AWOL from September 4, 1964, to 
October 15, 1964; and from October 31, 1964, to 
December 12, 1964 were somehow excusable, the number and 
frequency of the other offenses certainly indicate a 
persistent pattern of behavior.  Not only did the 
appellant plead guilty to the period of AWOL from 
November 27 to November 28, 1963, he accepted non-
judicial punishment for the offenses in April, July, and 
November 1963.  There is no evidence that he presented 
any matters in his own defense, or that he appealed any 
of the subsequent findings.  Moreover, the report from 
the Board of Officers noted that it was recommending an 
undesirable discharge because the appellant had committed 
frequent acts of a discreditable nature.  

While the appellant's offenses have been found persistent 
and willful, he notes, essentially, that they were rather 
minor and that the rest of service was honest, faithful, 
and meritorious.  Therefore, he maintains that they 
should not be used as a basis to bar VA compensation 
benefits.  38 C.F.R. § 3.12(d)(4).  The Board does not 
agree.  Though a minor offense may not provide the basis 
to establish willful and persistent misconduct, this case 
involves multiple offenses, all of which ended in 
conviction.

Finally, the Board has considered whether the appellant 
was insane at the time of the commission of the offenses 
in question.  The Board notes, however, that at no time 
during service was the appellant found to be insane, such 
that he could not understand the consequences of his 
actions.  If so, the appellant could potentially remain 
eligible for VA compensation benefits, despite his other 
than honorable discharge.  38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis 
has been engrafted upon such basic condition, exhibits, 
due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the 
peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a).  When a rating agency is concerned whether a 
appellant was insane at the time he committed an offense 
leading to his discharge (38 U.S.C.A. § 5303(b)), it will 
base its decision on all the evidence procurable relating 
to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).  

While AWOL and disobedience are hardly accepted practices 
in the military community, such infractions by themselves 
do not necessarily indicate that the appellant was 
insane.  During his January 1962 service entrance 
examination, he was noted to have mild anxiety.  However, 
it was not considered disqualifying for entry into 
service.  Indeed, during service, there were no recorded 
complaints or clinical findings of a psychiatric disorder 
of any kind.  

While being considered for elimination from the service, 
the appellant was referred to the Mental Hygiene clinic 
for consultation.  Although he was found to have a 
passive-aggressive personality, there was no evidence 
that it was in any way related to the offenses which led 
to his discharge from service or that it caused a more or 
less prolonged deviation from his normal method of 
behavior.  Indeed, the mental health consultant stated 
that the appellant had no psychiatric condition which 
could be considered treatable or mitigating in the 
disposition of his case.  Further, the consultant stated 
that the appellant knew right from wrong and that he was 
able to adhere to the right.  There was also no evidence 
that the offenses which led to his discharge interfered 
with the peace of society.  Finally, there were no 
findings that he had so departed the accepted standards 
of the community to which he belonged by birth and 
education as to limit his ability to make further 
adjustments to the community in which he resided.  

In sum, the appellant's offenses in service were 
consistent with a pattern of willful and persistent 
misconduct for which he has presented little in the way 
of defense or mitigating circumstances.  As such, the 
Board is of the opinion that the character of his 
discharge has been correctly identified as dishonorable, 
and that it remains a bar to the receipt of VA 
compensation benefits. 

In arriving at this decision, the Board has considered 
the appellant's contentions that his current hearing loss 
disability had its onset in service.  The evidence does 
not show, and he has not stated, how such contentions 
change or otherwise relate to the character of his 
discharge.  Accordingly, the appellant's contentions with 
respect to his hearing loss disability are of no force or 
effect in the foregoing decision.  Indeed, such 
contentions relate to the appellant's claim of service 
connection for hearing loss disability.  However, absent 
a character of discharge which would make him eligible 
for VA benefits, that claim is moot.  


ORDER

Based on the character of his discharge, the appellant's 
claim for VA compensation benefits is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


